—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Krausman, J.), dated August 16, 1993, which granted the motion of the defendant Ivanhoe Thompson to vacate the default judgment entered against him and directed him to pay attorney’s fees in the sum of $250.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The respondent failed to demonstrate that he did not personally receive notice of this action in time to defend (see, CPLR 317) or that his default was excusable (see, CPLR 5015 [a] [1]). Consequently, his default should not have been vacated. Mangano, P. J., Bracken, Altman and Goldstein, JJ., concur.